Citation Nr: 0610484	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Timeliness of notice of disagreement with denial of 
request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) benefits in the amount of 
$7,452.00.  

2.  Timeliness of the request for a waiver of recovery of VA 
benefits in the amount of $1,892.00.  

3.  Entitlement to a waiver of recovery of an overpayment of 
VA benefits in the amount of $378.00.  

4.  Entitlement to a waiver of recovery of an overpayment of 
VA benefits in the amount of $400.00. 




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to December 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from decisions by the Committee on Waivers 
and Compromises (the Committee) of the Department of Veterans 
Affairs (VA).  The veteran failed to report for a Board 
hearing in July 2005.  

The issue of the timeliness of the request for a waiver of an 
overpayment in the amount of $1,892.00 is being via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran was informed via correspondence dated October 
14, 1998, that his request for waiver of overpayment of VA 
compensation benefits in the amount of $7,452.00 had been 
denied.  

2.  A notice of disagreement was not received within one year 
of the October 1998 notification of the denial of the 
veteran's request for waiver of overpayment of VA 
compensation benefits in the amount of $7,452.00.

3.  In June 2000, the veteran's spouse's request for 
apportionment of the veteran's VA compensation benefits for 
his daughter was granted, creating an overpayment of $400.00.

4.  There was no fraud, misrepresentation, or bad faith by 
the veteran in his actions leading to the creation of the 
indebtedness at issue.

5.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $400.00 would be against the 
principles of equity and good conscience.  

6.  In March 2001, the RO took action to remove the veteran's 
spouse from his award due to a divorce, creating an 
overpayment of $378.00.  

7.  There was no fraud, misrepresentation, or bad faith by 
the veteran in his actions leading to the creation of the 
indebtedness at issue.

8.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $378.00 would be against the 
principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  The appellant did not timely file a notice of 
disagreement with the October 1998 Committee decision denying 
his request for waiver of overpayment in the calculated 
amount of $7,452.00.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2005)

2.  There is no statutory bar to waiver of recovery of the 
$400.00 overpayment of VA compensation benefits, and the 
criteria for entitlement to waiver of recovery of the 
overpayment have been met.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2005).  

3.  There is no statutory bar to waiver of recovery of the 
$378.00 overpayment of VA compensation benefits, and the 
criteria for entitlement to waiver of recovery of the 
overpayment have been met.  38 U.S.C.A. §§ 5107, 5302 (West  
2002); 38 C.F.R. §§ 1.963, 1.965 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,  
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
veteran has been informed, via a statement of the case and in 
correspondence, of the nature of the evidence needed to 
substantiate his claims.  All evidence necessary for the 
determination that needs to be made has been obtained.  
Consequently, no further notification or assistance is 
necessary. 

With regard to the issue of the timeliness of the notice of 
disagreement with a denial of waiver of recovery of the 
$7,452.00 overpayment, this issue is being determined as a 
matter of law.  As such, it does not appear that VCAA is 
applicable.  See generally Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Timeliness of notice of disagreement with denial of request 
for waiver in the amount of $7,452.00.

Criteria

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely- 
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302.

Any written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement; no special wording is 
required.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 
Vet. App. 355 (1993). 

To be considered timely, however, the notice of disagreement 
must be filed within one year of the date of mailing of the 
notification of the adverse decision.  38 U.S.C.A. 
7105(b)(1); 38 C.F.R. §§ 20.302.   

Analysis

In an October 1998 decision, the Committee on Waivers and 
Compromises at the Los Angeles, California, RO denied the 
veteran's request for a waiver of recovery of an overpayment 
of compensation benefits in the calculated amount of 
$7,452.00.  In a letter dated October 16, 1998, the veteran 
was duly notified of the decision and his procedural and 
appellate rights.  

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or any representative submitted any written 
statement within the appellate period which could be 
interpreted as a notice of disagreement with the October 1998 
Committee decision.

The Board has considered the veteran's various communications 
with VA, received beginning in August 2000, which pertained 
to his waiver requests.  Because these communications were 
received well after the expiration of the appeal period, 
however, they may not be considered a timely notice of 
disagreement with the October 1998 decision.  

In addition, there is no indication of record, nor has the 
veteran contended, that he had good cause for failing to 
request an extension or submit a notice of disagreement in a 
timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with section 20.303).  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely notice of disagreement with 
the October 1998 decision denying a waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $7,452.00; thus, the Board does not have jurisdiction over 
the noted issue stemming from that decision.  See 38 U.S.C.A. 
§§ 7105, 7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if 
there is a failure to comply with the law or regulations, it 
is incumbent on the Board to reject the application for 
review on appeal).

The Board is bound by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  Applying the applicable criteria to the facts in 
this case, it is clear that the veteran did not submit a 
timely notice of disagreement with the October 1998 decision 
denying his request for a waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $7,452.00.   

Waiver of Overpayment Criteria

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non- willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2005).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a).  In applying the 
"equity and good conscience" standard to a case, the factors 
to be considered by the adjudicator are: (1) whether actions 
of the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the fault 
of the debtor against any fault attributable to VA. 38 C.F.R. 
§ 1.965(a).  In the evaluation of whether equity and good 
conscience necessitate a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

Entitlement to waiver of recovery of overpayments of VA 
compensation benefits in the calculated amounts of $400.00 
and $378.00.

The veteran has been in receipt of VA disability compensation 
at the 100% rate since June 1992.  In January 1996, the 
veteran informed the RO of the birth of his daughter which 
occurred in December 1995.  He requested that his dependent 
daughter be added to his award.  In March 1996, the RO 
amended the veteran's disability compensation award to 
include additional benefits for the veteran's daughter.  The 
veteran was informed at this time that that he had to 
immediately inform VA of any change in his dependents.  In 
April 2000, the veteran's wife submitted a claim for 
apportionment of the veteran's VA compensation benefits for 
their child.  The spouse reported that she separated from the 
veteran on February [redacted], 2000 and that she was not receiving 
any support from the veteran for their child.  In May 2000, 
the veteran informed the RO that he agreed with the 
apportionment.  In June 2000, apportionment was approved in 
the amount of $200.00 per month, effective from May 1, 2000.  
As a result of the apportionment, the veteran was overpaid by 
$400.00 ($200.00 for May 2000 and $200.00 for June 2000).  

The record also shows that the veteran had been in receipt of 
additional VA compensation payments based on his marriage 
effective October 1999.  In December 2000, the veteran's 
spouse reported that her divorce from the veteran became 
final on November [redacted], 2000.  She requested that her portion 
of the veteran's benefits be paid directly to her.  In March 
2001, the RO took action to remove the veteran's spouse from 
his benefits effective December 1, 2000.  The action created 
an overpayment in the amount of $375.00.  

In this case, the Committee found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of any intent to deceive or to 
seek unfair advantage by the veteran in the creation of the 
debts, the Board concurs with the Committee and finds no 
legal bar to waiver of recovery of the overpayments.  

Thus, the question for Board consideration is whether 
recovery of the debts at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

It appears from the record that VA became award of the 
changes in the veteran's status very soon after the 
separation and subsequent divorce.  Although it appears that 
notice of the change in status came from the veteran's 
spouse, VA did receive the notice very shortly after the 
change in status.  Perhaps some minimal fault must be 
assigned to the veteran in this regard, but this is not a 
situation where the veteran continued to receive benefits to 
which he knew he was not entitled for a long period of time. 

The veteran has alleged that financial hardship would result 
from collection of the overpayment.  In a Financial Status 
Report dated in September 1997, the veteran reported monthly 
income of $2,694.00 and expenses of $3,307.10.  In a 
Financial Status Report dated in October 1998, the veteran 
reported monthly income of $2,239.00 and expenses of 
$2,550.00.  In a May 2000 statement, the veteran reported 
monthly income of $2,732.00 and expenses of $2,929.00.  In 
January 2001, the veteran indicated that he had income of 
$2642.00 and expenses of $1960.00, payments on installment 
contracts of $1,754.00 plus payments to VA of $150.00.  He 
indicated that he was short $842.00 per month.  

The veteran has alleged that he had to file for bankruptcy 
but the date of this filing is not of record.  It seems that 
the veteran has been making monthly installment payments to 
other debtors, and a review of the veteran's expenses 
suggests that some reductions in certain expenses would not 
deprive him of the basic necessities of life.  However, 
although not entirely clear, it does appear that there would 
be some financial hardship to the veteran with recovery of 
the two debts.   

On the other hand, the Board finds that recovery of the debt 
would not nullify the objective for which benefits are 
intended, as the additional compensation the veteran was 
receiving for his spouse was intended to aid in the support 
of the spouse.  The spouse will not be harmed by the 
repayment of the debt to VA by the debtor.  The spouse no 
longer lives with the veteran.  The Board finds that failure 
to make restitution to the government would result in an 
unfair gain to the veteran.

After considering the evidence in this case, the Board 
believes that the various factors for consideration 
essentially balance out.  In such a case, the Board must 
conclude that principles of equity and good conscience allow 
a waiver of recovery of the two overpayments in question.  


ORDER

The appellant did not timely file a notice of disagreement 
with the October 1998 Committee decision denying his request 
for waiver of overpayment in the calculated amount of 
$7,452.00.  To this extent, the appeal is denied.

Entitlement to waiver of recovery of a $400.00 overpayment of 
VA benefits is warranted.  Entitlement to waiver of recovery 
of a $378.00 overpayment of VA benefits is warranted.  To 
this extent, the appeal is granted. 


REMAND

With regard to the issue of the timeliness of a request for 
waiver of recovery of a $1,892.00 overpayment, the statement 
of the case is to the effect that a letter dated June 21, 
1999, was mailed to the veteran informing him of the 
overpayment.  The agency of original jurisdiction has 
determined that the veteran did not request a waiver of this 
overpayment within 180 days as required by 38 U.S.C.A. 
§ 5302: 38 C.F.R. § 1.963(b)(2).  

However, a copy of the June 21, 1999, letter does not appear 
to be in the file.  There also does not appear to be any 
internal memorandum or documentation showing such letter was 
sent.  The Board is unable to determine the validity of the 
agency of original jurisdiction's finding that a timely 
request for waiver was not received without some evidence 
that the June 21, 1999, letter was issued.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  A copy of the June 21, 1999, 
notification letter should be associated 
with the claims file.  In the 
alternative, proper documentation of the 
issuance of the letter in such other form 
as may reflect issuance of the letter 
(for example, a copy of computer records) 
should be made of record together with a 
copy of the form of the letter (both 
front and back and any attachments) 
should be associated with the claims 
file. 

2.  The case should then be returned to 
the Board after compliance with any 
necessary procedural requirements.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


